Citation Nr: 1325760	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  06-14 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disability other than PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from February 1966 to August 1966, and from February 1967 to October 1968.

This appeal to the Board of Veterans' Appeals (Board) initially arose from an April 2005 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for PTSD.

As noted above, in the June 2005 rating decision, the RO denied service connection for PTSD.  However, given the evidence of record (including a diagnosis of depressive disorder) the Board had previously recharacterized the issue on appeal as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009)(the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In October 2009, the Board, inter alia, remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for additional development.  After accomplishing further action, the AMC continued to deny the claims, and returned these matters to the Board for further appellate consideration.

Subsequent to the Board's October 2009 remand, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO, as well as a Board video-conference hearing.  In June 2011, the Veteran testified before a DRO at the RO while in February 2012, the Veteran testified during a video-conference hearing before the undersigned Veterans Law Judge at the RO.  Hearing transcripts have been associated with the claims file.

In March 2012, the Board, inter alia, denied the instant claims.

The Veteran subsequently appealed the March 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2012, the Court, inter alia, granted the Joint Motion for Remand (JMR) filed by representatives of both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the Joint Motion.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in such file reveals an Informal Hearing Presentation submitted by the Veteran's representative in June 2013.

For the reasons expressed below, the claims on appeal are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further RO action on the claims for service connection for PTSD and a psychiatric disability other than PTSD are warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran contends that he suffers from a psychiatric disorder as a result of the harassment and mistreatment he experienced while serving aboard the U.S.S. Bon Homme Richards by two higher ranking individuals.  He has also alleged that he witnessed one of his friends, R. C., attempt to commit suicide in either April 1968 or May 1968, and that this incident resulted in his current psychiatric disorder.  In October 2009, the Board remanded the instant matters, at least in part, to verify the purported attempted suicide by the Veteran's shipmate, with a directive to obtain and associate with the Veteran's claims file that fellow service member's pertinent records.

In September 2011, the RO attempted to verify this purported suicide by contacting the Center for Unit Records and Research (CURR).  An October 2011 response indicated that the deck logs from the U.S.S. Bon Homme Richards did not document any suicides or attempted suicides as described by the Veteran.  A second October 2011 response from the National Archives and Records Administration (NARA) indicated that information as to whether a sailor named R. C. attempted suicide while aboard the ship during the reported period may or may not be included in the deck logs and that "[s]uch information certainly would be in [R. C.] official personnel file."

In the November 2012 JMR, the Court determined that the Board did not ensure compliance with its October 2009 remand directives as no further steps were undertaken to verify the purported attempted suicide of R. C. after receiving the October 2011 response from NARA.  Specifically, the Board did not address whether R. C.'s official personnel file could be obtained to verify the purported suicide attempt.  As such, on remand, an attempt should be made to obtain these records to verify the reported suicide attempt.

Prior to obtaining such records, to ensure that all due process requirements are met, the RO/AMC should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO/AMC should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO/AMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO/AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the matters on appeal.  

Accordingly, these matters are REMANDED for the following action:

1.  The Veteran and his representative should be sent a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record. 

This letter should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159 should be obtained.  All records and responses received should be associated with the claims file.   If any records sought are not obtained, the Veteran should be notified of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Take any action deemed appropriate (to include any privacy considerations) to gather information regarding the purported attempted suicide of  R. C. in April 1968 or May 1968 while aboard the U.S.S. Bon Homme Richards, as identified by the Veteran in a December 2004 statement and in his February 2012 hearing testimony.  Such actions should include, but are not limited to, reviewing or obtaining R. C.'s official personnel file.
 
The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  To help avoid future remand, all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After accomplishing all requested action, as well as any additional action deemed warranted by the VCAA, the claims on appeal should be readjudicated in light of all pertinent evidence and legal authority.

6.  If any benefits sought on appeal remains denied, the Veteran and his representative must be furnished with an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


